*1015OPINION OF THE COURT
Memorandum.
Pursuant to article VI (§ 22, subd f) of the New York Constitution and section 44 (subd 8, par [b]) of the Judiciary Law, this court initiated on December 19, 1979 a review, on its own motion, of whether Family Court Judge Raymond Cornelius should be suspended in consequence of a Federal indictment against him filed December 18, 1979. Judge Cornelius responded to the court in writing. The New York State Commission on Judicial Conduct, which was given notice and opportunity to make its views known to the court, has not responded.
In the exercise of our discretion at this preliminary phase of this matter, we conclude that it is inappropriate in these circumstances to impose the severe sanction of suspension from judicial duties merely upon the filing of this indictment. Further, it would be inappropriate and perhaps prejudicial and unfair to both Judge Cornelius and the Federal prosecution for interpretations or inferences to be drawn from the action of this court concerning this matter pending in Federal court. Thus, the majority refrains, for the most sensitive and judicious reasons, from responding with greater specificity to the dissenting opinion. This is, after all, a preliminary, temporary disposition, not unlike a bail or preliminary injunction application.
Finally, we note that even the dissenters vote for Judge Cornelius to continue receiving his judicial salary during the period of the suspension they would impose.
On balance, the public is better served in this matter by Judge Cornelius’ continued judicial service while he receives his salary. This is not to say that in an appropriate case that we would hesitate to suspend a Judge pursuant to article VI (§ 22, subd f) of the New York Constitution and section 44 (subd 8, par [b]) of the Judiciary Law.